Citation Nr: 0003208	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  94-27 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a dental condition for 
the purpose of receiving VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 1971 to June 
1979.  

This case came to the Board of Veterans' Appeals (Board) from 
a March 1994 RO rating decision that denied the veteran's 
claim for service connection for a dental condition for the 
purpose of receiving VA outpatient dental treatment.  In an 
April 1997 decision, the Board denied the claim.  The veteran 
then appealed to the United States Court of Appeals for 
Veterans Claims (Court).  By a May 1999 order, the Court 
vacated the Board's decision and remanded the case to the 
Board.  The case was subsequently returned to the Board, and 
in January 2000 the Board received additional argument and 
evidence from the veteran's attorney.


REMAND

In its May 1999 order, the Court said that the only relevant 
eligibility category under which the veteran could obtain VA 
outpatient dental treatment was the category which pertains 
to a veteran who has a dental condition that is the result of 
a combat wound or other service trauma.  See 38 U.S.C.A. 
§ 1712(a)(1)(C) (West 1991 & Supp 1999); 38 C.F.R. 
§ 17.161(c) (1999).  The veteran essentially contends that 
treatment during service for two front teeth, which were 
missing when he entered service, constituted service trauma, 
and that he currently has a dental condition due to such 
service trauma.  The Court's May 1999 order requires further 
development of the evidence, including additional efforts to 
obtain the veteran's service dental records, assisting him in 
obtaining a statement from a former VA dentist (Dr. Barbara 
Mitchell, who performed a September 1992 VA dental 
examination), and providing him with a current VA dental 
examination.





Accordingly, the Board remands the case to the RO for the 
following action:

1.  The RO should contact the National 
Personnel Records Center and request 
copies of all of the veteran's service 
dental records.

2.  The RO should ask Dr. Barbara 
Mitchell (who performed the September 
1992 VA dental examination but reportedly 
no longer works for the VA) to provide a 
statement on the nature of the veteran's 
dental treatment in service and any 
relationship to a current dental 
condition.  See veteran's April 1994 
statement in support of claim in which he 
alleges Dr. Mitchell said the treatment 
in service was poorly done, etc.

3.  The RO should have the veteran 
undergo another VA dental examination to 
determine all current dental conditions 
and their etiology.  The claims folder 
must be provided to and reviewed by the 
examiner.  All missing and diseased teeth 
and other dental conditions should be 
identified.  Based on examination 
findings and historical records, the 
examiner should give a medical opinion, 
with full rationale, as to which dental 
conditions, if any, were caused by dental 
trauma in service.

4.  After assuring compliance with the 
May 1999 Court order and the present 
Board remand, the RO should review the 
veteran's claim for service connection 
for a dental condition for the purpose of 
receiving VA outpatient dental treatment.  
The RO should particularly address the 
question of whether service connection 
for a dental condition, for treatment 
purposes, is warranted based on alleged 
service trauma.  

If the RO denies the claim, the veteran and his 
representative should be issued a supplement statement of the 
case, and given an opportunity to respond, before the case is 
returned to the Board.  

During the remand, the appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


